Defendant is charged by information with criminal libel and after conviction in the circuit court has appealed to this court. The questions presented for our consideration go to the sufficiency of the information and the proof of publication of the libel.
The libel charged was in the form of a letter in which three parties, to-wit, Monroe Beavers, Mrs. Monroe *Page 610 
Beavers and Clara Harbeston are all branded as grossly immoral in language too foul to be inserted here The publication was accomplished by defendant dropping a letter at the gate leading to the house where all three of the parties charged to be libeled lived. There it was picked up by one of the parties and read by all of them and also by one other party. This was a sufficient publication. [R.S. 1919, sec. 3615.]
The objections to the information are that the word "Unlawful" is not used in describing the offense. That the word "libel" is written "liberl" in one place in the information and that it charges three offenses in one count by charging defendant with having libeled three persons in the letter written and published by him.
Since the term "unlawful" is not used in the statute defining libel, it is not necessary to use it in an information charging that offense. [State v. Bray, 1 Mo. 180; McWaters and Salmon v. State, 10 Mo. 168; State v. Schleuter, 110 Mo. App. 7, 83 S.W. 1012.]
As to the use of the word "liberl" for "libel," there is no such word as "liberl" and it is clear that "libel" was intended and "liberl" is only a misspelling of the correct word and could not have been misunderstood by defendant or his counsel and could not have operated to his injury. The mistake therefore did not vitiate the information. [State v. Griffin, 249 Mo. 624, 155 S.W. 432; State v. Morehead, 271 Mo. 84, 195 S.W. 1043; State v. Massey, 274 Mo. 578, 204 S.W. 541; State v. Byrd, 278 Mo. 426, 213 S.W. 35: State v. Foster, 281 Mo. 618, 220 S.W. 958.]
It is next insisted that the information is bad for duplicity in that it charges defendant with libeling three persons in the same writing. After careful consideration, we are of the opinion that this objection is not tenable in this case. While the characters of three persons are assailed in the letter published by defendant in this case, the charge against each is substantially the same. The charges were all made in the same letter, hence the publication was made against each at the same *Page 611 
time and by the same means and we think that but one offense was committed. This being true, defendant could be charged in one count with the libel of all three parties and convicted on proof that the libel applied to one or more of them. [State v. Marlier,46 Mo. App. 233; Wharton's Criminal Law (10 Ed.), sec. 909; Rex v. Benfield, 97 Eng. Rep. 664.]
Lastly it is contended that the State should have been required to elect as to which of the three parties named in the letter it would seek to convict defendant of libeling. Having reached the conclusion that the information charged but one offense, it follows that no election was necessary.
The judgment will be affirmed. Farrington, J., and Bradley,J., concur.